Derbign y, J.
delivered the opinion of the r™ i • • a* . r court. I he plaintiffs, as children and heirs of the late Mary Louisa Chauvin, wife of Louis F. Trouard, alledge that they are creditors of their father, for the amount of the dotal and other pro-r perty of their said mother, and demand to be *660paj(j by privilege the proceeds of sale of a cer-A J 1 ° 1 tain mulatto girl, a slave of their said father, seized at the suit of D. C. Williams, one of the de-defendants.
The plaintiffs had put at issue, in the court below, their whole claim on their father’s estate, amounting, as they said, to seventeen thousand nine hundred and eighty-two dollars ; but the court decreed, that having failed to support it, they could not recover.
They have now reduced it to so much as may embrace their present demand, so that instead of taking into consideration the different items, of which it was composed, this court is called upon to decide only, whether the dot or dowry of their mother is due to them in money, for should it be so awarded, it is admitted by both parties that the sum here in dispute, to wit: the price of the mulatto girl Sophia, does not exceed the balance which they would be entitled to receive on that dowry.
The only question, therefore, submitted in the present case to this court, is, whether the property brought in marriage by the mother of the plaintiff, consisting of sundry negroes and some moveable property, was delivered to their father under an appraisement amounting to a sale ; for if such was the case, the ownership of those slaves and moveables was transferred to him: the *661■price of appraisement was substituted in lieu of - , the things, and his property was from that amount legally mortgaged for the payment of that price.
The expressions in the marriage contract are, on the part of the wife, that she brings for dowry, the sum of two thousand three hundred and seventy-three dollars, in four slaves judicially appraised at two thousand and two hundred dollars, and the balance in cattle and furniture; and on the part of the husband, that he acknowledges to have received the said sum of two thousand three hundred and seventy three dollars, in the slaves, cattle and furniture above-mentioned, of which he gives his formal receipt and acquittance.—We do not conceive, how any doubt, can have arisen on expressions so clear, that the articles composing the dot of the wife were transferred to the husband for the price of appraisement. The Spanish law did not require, as our code now does, any express declaration, that the property appraised and delivered to the husband, is intended to be conveyed to him for the price of appraisement. That resulted from the fact of appraising, and delivering on one side and receiving on the other for a given sum. Even in case of doubt the transfer was presumed. We deem it useless to dwell on so plain a question.
It is, therefore, ordered, adjudged and decreed, *662t|iat t]ie judgment of the district court be annul» led, avoided and reversed ; and that judgment be entered for the plaintiffs for the neat proceeds of the sale of the mulatto girl Sophia, now in the hands of the sheriff; and that the costs in both courts be paid by the appellee D. C. Williams.
Morel for the plaintiffs, Hennen for the defendants.